Citation Nr: 1042311	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  07-12 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 through 
December 1959.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida that denied the benefits sought on appeal.

As a preliminary matter, the Board notes that only the issue of 
entitlement to service connection for bilateral hearing loss is 
on appeal.  Although the September 2010 informal hearing 
presentation submitted by the Veteran's service representative on 
his behalf addresses the issue of entitlement to service 
connection for tinnitus, the Board lacks jurisdiction to consider 
whether service connection is warranted for a different hearing 
disorder.  Boggs v. Peake, 520 F.3d. 1330, 1336 (Fed. Cir. 2008) 
(claims based upon distinctly diagnosed diseases or injuries 
should be considered distinct claims for the purposes of 38 
U.S.C.A. § 7104(b) (2010)).  Moreover, a review of the record 
shows that the Veteran was denied service connection for tinnitus 
by the RO in an August 2007 rating decision and he did not file a 
timely appeal.  As such, the Board will not address entitlement 
to service connection for tinnitus.  That informal hearing 
presentation is therefore a new claim to reopen the previously 
denied claim.  It has not been adjudicated by the RO, and is 
referred for the appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the Veteran's 
claim for service connection for bilateral hearing loss.

The Veteran sets forth two contentions with respect to the cause 
of his bilateral hearing loss.  First, he contends that his 
hearing loss is attributable to acoustic trauma and loud, intense 
noise experienced in service on a daily basis while assigned 
below deck on ship to engine rooms and auxiliary rooms.  The 
Veteran reports that during those assignments, he was surrounded 
by engines and air compressors and did not have the benefit of 
hearing protection.  Second, the Veteran asserts that his hearing 
loss is attributable to an in-service head injury that occurred 
in approximately 1958 and resulted in a concussion and temporary 
loss of hearing.

The Veteran's service records show a military occupational 
specialty of fireman.  His service medical records are negative 
for any complaints or clinical findings of hearing loss or head 
trauma.  A December 1959 separation examination shows normal 
hearing, bilaterally, as determined by a whispered voice test.  
However, the Veteran's military duties and circumstances of 
service are found to be consistent with noise exposure and, the 
Veteran is competent to state that he experienced in-service 
noise exposure and an injury to his head.  Layno v. Brown, 6 Vet. 
App. 465 (1994); Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).

In support of his claim, the Veteran has submitted private 
medical records indicating treatment for hearing loss as early as 
1989.  He has reported the use of hearing aids since as early as 
1985.  He reports a post-service occupational history to include 
work in the education field, as a teacher and a psychologist.  He 
denies any significant post-service noise exposure.  

The Veteran was afforded a VA audiological examination in August 
2006.  The examiner diagnosed mild-to-severe sensorineural 
hearing loss in the right ear, mild-to-profound sensorineural 
hearing loss in the left ear, and bilateral tinnitus.  
Audiometric testing indicated a current bilateral hearing 
disability for VA benefits purposes.  38 C.F.R. § 3.385 (2010).  
The examiner stated that, without detailed audiometric records 
from the Veteran's military service, he was unable to assess the 
relationship between the Veteran's hearing loss and tinnitus and 
his military noise exposure without resorting to mere 
speculation.  The examiner also failed to offer any opinion or 
discussion regarding any possible relationship between the 
Veteran's reported in-service head injury and his bilateral 
hearing loss, as asserted by the Veteran.

The Board observes that opinions, such as that rendered by the 
above VA examiner, in which a physician is unable to opine 
regarding any causal connection between a Veteran's current 
complaints and his period of service lack probative value.  Sklar 
v. Brown, 5 Vet. App. 140 (1993).  Thus, the Board finds that the 
VA examiner's August 2006 opinion is not probative for the 
purpose of determining whether the Veteran's currently diagnosed 
bilateral hearing loss is related to his military service.

With respect to the remainder of the August 2006 VA examination 
report, the Board finds it similarly limited in probative value 
regarding the issue of whether the Veteran's bilateral hearing 
disability was incurred in service.  Fagan v. Shinseki, 573 F.3d 
1282 (Fed. Cir. 2009).  The report lacks any discussion of the 
Veteran's private records, which document complaints related to 
hearing difficulty and audiometric testing indicative of hearing 
loss as early as 1989.  It is therefore inadequate for rating 
purposes.  38 C.F.R. § 4.2 (2010).

It is the Board's responsibility to judge the credibility of a 
Veteran's reports of in-service injuries or post-service 
continuity.  The Board is not, however, in a position to 
determine medical facts, and instead must rely on medical experts 
for these opinions.  Smith v. Brown, 8 Vet. App. 546 (1996); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As the Board finds 
the August 2006 examination and opinion offered by the examiner 
to be insufficient, the Veteran's claim must be remanded and an 
additional etiological examination and opinion obtained to fully 
and fairly assess the merits of the Veteran's claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes the effort 
to provide an examination when developing a service-connection 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant why 
one will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination 
to determine the etiology of his bilateral 
hearing loss.  The claims folder should be 
reviewed by the examiner and that review 
should be indicated in the examination 
report.  The rationale for all opinions 
should be provided.  Specifically, the 
examiner should state whether it is at 
least as likely as not (50 percent or more 
probability) that any hearing loss is 
causally or etiologically related to 
claimed in-service noise exposure or head 
trauma.  The examiner must consider the 
Veteran's statements regarding in-service 
incurrence of a head injury that caused 
temporary hearing loss and continuity of 
symptomatology.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007).  In addition, the 
examiner should interpret the private 
audiograms of record, which are in graph 
form.  Kelly v. Brown, 7 Vet. App. 471 
(1995).

2.	Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

